FILED
                             NOT FOR PUBLICATION                            MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS A. PEREZ CASTELLANOS,                     No. 14-72933

               Petitioner,                       Agency No. A075-666-517

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Carlos A. Perez Castellanos, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Avagyan v.

Holder, 646 F.3d 672, 674 (9th Cir. 2011). We grant the petition for review and

remand.

      The agency abused its discretion in denying Perez Castellanos’ motion to

reopen on the basis that he did not establish the due diligence necessary for

equitable tolling of the motion to reopen filing deadline. Perez Castellanos

attempted to redress his failure to appear with his attorney, and reasonably believed

that his attorney had administratively closed his case based on his Temporary

Protected Status (“TPS”) where Perez Castellanos’ TPS was renewed for the

subsequent six years. See id. at 679 (the question of due diligence depends on

when a reasonable person would suspect his attorney’s misconduct and whether the

petitioner then took reasonable steps to investigate it or pursue immigration relief,

where “[t]ypically, an alien is diligent if he continues to pursue relief and relies on

the advice of counsel as to the means of obtaining that relief”); Mejia-Hernandez v.

Holder, 633 F.3d 818, 824-25 (petitioner was diligent when, after his motion was

denied for lack of a filing fee, he relied on counsel’s incorrect assurance that it was

the immigration court’s mistake and that he would remedy the situation).

Accordingly, we grant Perez Castellanos’ petition and remand to the BIA for




                                           2                                     14-72933
further proceedings consistent with this opinion.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          3         14-72933